DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
Applicant has argued that the base reference Fiske teaches only a single tank penetration with partitions to isolate intake and exhaust flow paths as shown in Fiske figures 4-8 and that Mr. Brooke’s affidavit that the device has been specifically configured to function with only a single tank penetration therefore teach away from modification of the tank to include separate penetrations for intake and exhaust of air. Examiner notes that the Fiske reference considered in its entirety is silent regarding the criticality or desire for a single tank penetration and examiner further notes that the complex partition structure of Fiske that is required to make the system functional with only a single penetration is further evidence of the negative aspects of a single penetration that can be addressed by adding a second tank penetration as taught by Simnioniw. Therefore, applicant’s argument is not persuasive.
Applicant has further argued that Mr. Brooke’s affidavit provides evidence that the original arrangement of Fiske offers cost savings with its single penetration through simplified tank design and that complex fluid dynamic modeling of the tank are not required with this design and that therefore modification of Fiske’s ventilation arrangement would be non-obvious. However, examiner notes that the Fiske base reference has not disclosed a desire or necessity for a single tank penetration or a teaching away from modifying the single tank penetration to a system comprising two tank penetrations. Further, modification to use two tank penetrations would reduce the required materials since there would be no need for conduits, chambers, or partitions for separating two flow paths through the ventilation device. Examiner further notes that the fluid dynamic modeling of the system 
Applicant has further argued that separation of Fiske’s inlet and outlet would change the principal of operation of the invention and therefore not be obvious. Applicant has asserted that since Fiske’s embodiments each teach a single penetration that a single penetration is a principal of operation of the invention that could not be modified without substantial reconstruction and redesign. However, examiner notes that Fiske has broadly described the invention as “the devices include a first fluid flow path, a first fluid convection device for moving a first fluid along the first fluid flow path toward a destination and exhausting the first fluid at the destination at a desired velocity and in a desired direction, and a second fluid flow path which is physically isolated from the first flow path for facilitating moving a second fluid including volatile chemicals away from the destination” in paragraph [0004] of Fiske’s disclosure with no mention of a single tank penetration, partitions, or chambers being necessary for the invention. Therefore, examiner has concluded that the principle operation of the invention is ventilation of the tank utilizing a first fluid flow path with a device for driving an airflow and a second separate flow path for discharging the air. This principal of operation makes not references to the need for a single tank penetration and one of ordinary skill in the art would not interpret a single tank penetration as being critical to making the core operations possible. Therefore, examiner concludes that a single tank penetration is not a principle of operation of the Fiske reference and it therefore would be obvious to modify Fiske as contemplated in the examiner’s 103 rejection utilizing Fiske in view of Simnioniw. Examiner further notes that removal of partitions/chambers  as contemplated in examiner’s rejection would be obvious to one of ordinary skill in the art when considering the  teaching of the .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-3, 5, 8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (US 2015/0167993 A1) in view of Simnioniw et al. (US 2014/0224747 A1).
Regarding claim 1, Fiske discloses a water storage tank (Fiske 201) comprising a roof (Fiske 11) positioned over the tank, a headspace region (Fiske [0034]) formed between the roof and the water surface. Fiske further discloses a corrosion reduction system (Fiske 10) comprising a port (Fiske 21a) that allow airflow out of the water storage tank, an active air ventilation system comprising an air vent opening (Fiske 17a) that fluidly connects air exterior of the tank to the headspace region, and an air-moving device (Fiske 12). The corrosion reduction system reduces the rate of corrosion (Fiske [0002]) by removing corrosive contaminants such as hydrogen sulfide.
Fiske is silent regarding the air ventilation system and port being separated and positioned on different locations on the roof of the tank.
However, Simnioniw teaches a water treatment system comprising a tank (Simnioniw 2) comprising an active air ventilation system (Simnioniw 32) and a port (Simnioniw 40) spaced apart on the roof of a water tank (see Simnioniw figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fiske’s water storage tank by separating the active air ventilation system and exhaust port to reduce the chance of intake and exhaust airflow mixing by physically distancing the two from each other.
Regarding claim 2, Fiske and Simnioniw as applied to claim 1 are silent about the angle of the airflow entering the headspace region.
However, Fiske further teaches in a second embodiment a desired airflow angle between 30 degrees and 90 degrees (Fiske [0044]) for airflow entering the headspace of a tank. Therefore, it would have been obvious to one of ordinary skill in the art to apply the teaching of Fiske’s second embodiment to Fiske’s first embodiment by selecting an angle within the preferred range. Examiner notes that the preferred range encompasses angles non-perpendicular to the water surface as claimed.
Regarding claim 3, Fiske and Simnioniw as applied to claim 1 teach the outside air (Fiske 14) enters the water storage tank directed towards the water surface and picks up volatile contaminants then passes laterally along the interior of the tank roof before exiting the tank as a second fluid flow (Fiske 18).
Regarding claim 5, Fiske and Simnioniw as applied to claim 1 are silent regarding screens positioned over the air vent openings.
However, Fiske’s second embodiment teaches the use of screens (Fiske 51a and 51b) for preventing animals from entering the air vent openings.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fiske’s first embodiment with the screens of Fiske’s second embodiment to prevent animals from entering the tank.
Regarding claim 8, Fiske and Simnioniw as applied to claim 1 are silent regarding the use of a deflector in fluid communication with the air moving device.
However, Fiske’s second embodiment teaches the use of deflectors (Fiske [0043]) for directing inlet air and further teaches the desired angle between airflow and the water surface is about 30 degrees to about 90 degrees (Fiske [0044]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fiske’s device to utilize a deflector to direct the airflow to a desired angle. Examiner notes that the disclosed desired angles include angles non-perpendicular to the water surface.
Regarding claim 13, Fiske discloses a method of reducing a rate of corrosion of a water storage tank comprising actively exchanging exterior air into the tank utilizing a corrosion reduction system (Fiske 10) which reduces the rate of corrosion (Fiske [0002]). The corrosion reduction system comprises a port (Fiske 21a) that allows airflow out of the water storage tank, an air vent opening (Fiske 17a) that fluidly connects air exterior of the tank to the headspace region, and an air-moving device (Fiske 12).
Fiske is silent regarding the air ventilation system and port being separated and positioned on different locations on the roof of the tank.
However, Simnioniw teaches a method for treating water that comprises an active air ventilation system (Simnioniw 32) and a port (Simnioniw 40) spaced apart on the roof of a water tank (see Simnioniw figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fiske’s water storage tank by separating the active air ventilation system and exhaust port to reduce the chance of intake and exhaust airflow mixing by physically distancing the two from each other.
Regarding claim 14, Fiske as modified by Simnioniw and applied to claim 13 is silent regarding the system being retrofitted into the water storage tank.
However, Fiske’s second embodiment discloses that the device can be installed using flanges and screws (Fiske [0046]) which is an acceptable installation method for retrofitting the ventilation system onto an existing water storage tank. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fiske’s corrosion reduction method to utilize flanges and screws for attaching the ventilation device to make retrofitting easier.
Regarding claim 15, Fiske as modified by Simnioniw and applied to claim 13 are silent regarding the direction of the airflow into the tank.
However, Fiske further teaches in a second embodiment a desired airflow angle between 30 degrees and 90 degrees (Fiske [0044]) for airflow entering the headspace of a tank. Therefore, it would have been obvious to one of ordinary skill in the art to apply the teaching of Fiske’s second embodiment to Fiske’s first embodiment by selecting an angle within the preferred range. Examiner notes that the preferred range encompasses angles non-perpendicular to the water surface as claimed.
Regarding claim 16, Fiske and Simnioniw as applied to claim 13 teaches the outside air (Fiske 14) enters the water storage tank directed towards the water surface and picks up volatile contaminants then passes laterally along the interior of the tank roof before exiting the tank as a second fluid flow (Fiske 18).
Regarding claim 18, Fiske and Simnioniw as applied to claim 13 are silent regarding the use of a deflector in fluid communication with the air moving device.
However, Fiske’s second embodiment teaches the use of deflectors (Fiske [0043]) for directing the inlet air and further teaches the desired angle between airflow and the water surface is about 30 degrees to about 90 degrees (Fiske [0044]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fiske’s device to utilize a deflector to direct the airflow to a desired angle. Examiner notes that the disclosed desired angles include angles non-perpendicular to the water surface.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiske et al. (US 2015/0167993 A1) and Simnioniw et al. (US 2014/0224747 A1) as applied to claim 1 above, and further in view of Hughes et al. (US 2015/0321834 A1).
Regarding claim 10, Fiske and Simnioniw as applied to claim 1 are silent regarding the construction materials of the tank.
However, Hughes teaches the use of metallic materials such as steel (Hughes [0032]) which are prone to corrosion for a fluid storage tank. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Fiske’s tank by utilizing a corrosive material such as steel with the corrosion reduction system to lower manufacturing costs of the tank.
Regarding claim 11, Fiske, Simnioniw, and Hughes as applied to claim 10 teach a steel water storage tank (Hughes [0032]) which is a metal.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES R BRAWNER/               Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762